    Case: 1:19-cv-00662-TSB-KLL Doc #: 15 Filed: 09/24/20 Page: 1 of 9 PAGEID #: 79




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION



DERRICK OLIPHANT,                                                       Case No. 1:19-cv-00662
     Plaintiff,                                                         Black, J.
                                                                        Litkovitz, M.J.

         v.

MRS. GOODMEN,                                                           REPORT AND
      Defendant.                                                        RECOMMENDATION

         Plaintiff Derrick Oliphant, an inmate at the Southern Ohio Correctional Facility

(“SOCF”) proceeding pro se, brings this civil rights action under 42 U.S.C. § 1983 alleging that

defendant Bertha Goodman 1 was deliberately indifferent to his medical needs in violation of the

Eighth Amendment. This matter is before the Court on defendant’s first motion to dismiss

plaintiff’s complaint pursuant to Fed. R. Civ. P. 12(b)(6) (Doc. 7), plaintiff’s response in

opposition (Doc. 13), and defendant’s reply memorandum (Doc. 14). 2

I. Facts

         Plaintiff makes the following allegations in his complaint. Plaintiff dislocated his right

shoulder while incarcerated at SOCF in 2016. (Doc. 1 at 4). After the injury, SOCF transferred

plaintiff to the Ohio State University Hospital (“OSU”) for examination. (Id.). The doctor at

OSU advised plaintiff that he needed surgery and to keep his shoulder in a sling. (Id.). The

doctor referred plaintiff for an orthopedics checkup at Franklin Medical Center (“FMC”). (Id.).



1
  Plaintiff lists defendant as “Mrs. Goodmen” in the case caption. Defendant clarifies that her name is Bertha
Goodman. (Doc. 7 at 1).
2
  Initially, plaintiff failed to file a timely response in opposition to defendant’s motion to dismiss. Thereafter,
defendant filed a motion to dismiss for lack of prosecution (Doc. 10) and the Court ordered plaintiff to show cause
why the Court should not dismiss this case for lack of prosecution (Doc. 12). On June 15, 2020, plaintiff filed a
response to the motion to dismiss and the Show Cause Order. The Court will consider plaintiff’s filing.
Defendant’s motion to dismiss for lack of prosecution (Doc. 10) should therefore be denied as moot.
 Case: 1:19-cv-00662-TSB-KLL Doc #: 15 Filed: 09/24/20 Page: 2 of 9 PAGEID #: 80




The doctor at FMC also stated that plaintiff needed surgery and proper medical treatment. (Id.).

Upon his return to SOCF, plaintiff conveyed these outside opinions to the doctor at SOCF and to

defendant Bertha Goodman, the Health Care Administrator at SOCF. (Id.). Plaintiff alleges that

the SOCF medical staff stated in response, “we’re not going to send [plaintiff] out for surgery

and waste money.” (Id.). According to plaintiff, the x-rays clearly showed that his right

shoulder was “hanging off” the rotator cuff. (Id.). Plaintiff stopped wearing the sling because he

believed it was not helping his shoulder. (Id.).

       At the beginning of 2017, plaintiff injured his shoulder again after he hopped out of bed

and his right shoulder fell back out of place. Plaintiff proceeded through the same course of

treatment as in 2016—he was first seen by a doctor at OSU and then referred to orthopedics at

FMC. (Id.). FMC provided basic shoulder exercises for plaintiff to perform while his arm was

in the sling. (Id.). After this second injury, medical staff at SOFC told plaintiff they would help

him with his shoulder exercises during first and second shifts. (Id.). Plaintiff refused, stating

that his shoulder was still dislocated. (Id. at 5). Plaintiff states that he has been in constant pain

since the first injury and is unable to work out, play basketball, or pray “without [his] shoulder

going numb and locking up.” (Id.). Plaintiff alleges that he is “scared” to see SOCF medical

staff because they will make matters worse. (Id.). Plaintiff also alleges that he has not received

medication for his pain. (Id.).

II. Standard of Review

       Defendant Bertha Goodman moves to dismiss plaintiff’s complaint pursuant to Fed. R.

Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted. (Doc. 7 at 1). In

deciding a motion to dismiss under Rule 12(b)(6), the Court must accept all factual allegations as

true and make reasonable inferences in favor of the non-moving party. Keys v. Humana, Inc.,



                                                   2
 Case: 1:19-cv-00662-TSB-KLL Doc #: 15 Filed: 09/24/20 Page: 3 of 9 PAGEID #: 81




684 F.3d 605, 608 (6th Cir. 2012) (citing Harbin-Bey v. Rutter, 420 F.3d 571, 575 (6th Cir.

2005)). Only “a short and plain statement of the claim showing that the pleader is entitled to

relief” is required. Id. (quoting Fed. R. Civ. P. 8(a)(2)). “[T]he statement need only give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Id. (quoting

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal quotation marks omitted) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Although a plaintiff need not plead

specific facts, the “[f]actual allegations must be enough to raise a right to relief above the

speculative level” and to “state a claim to relief that is plausible on its face.” Id. (quoting

Twombly, 550 U.S. at 555, 570). A plaintiff must “plead[] factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

       It is well settled that a document filed pro se is “to be liberally construed” and that a pro

se complaint, “however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers[.]” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). However, the Sixth Circuit has recognized that the Supreme

Court’s liberal construction case law has not had the effect of “abrogat[ing] basic pleading

essentials” in pro se suits. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

III. Resolution

       Defendant Goodman moves to dismiss plaintiff’s claims for several reasons. Defendant

Goodman argues that plaintiff fails to state a claim for deliberate indifference under the Eighth

Amendment. (Doc. 7 at 5-9). Defendant Goodman also argues that she cannot be held liable in

her capacity as the SOCF Healthcare Administrator under the theory of respondeat superior for

the alleged actions of other employees at SOCF. (Id. at 9-10). Defendant Goodman also argues



                                                   3
 Case: 1:19-cv-00662-TSB-KLL Doc #: 15 Filed: 09/24/20 Page: 4 of 9 PAGEID #: 82




that plaintiff’s claims are barred by the statute of limitations and that she is entitled to qualified

immunity and Eleventh Amendment immunity to the extent plaintiff seeks monetary damages

against her in her official capacity. (Id. at 11-15). The Court will first address whether

plaintiff’s claims are barred by the statute of limitations.

        The statute of limitations applicable to a § 1983 action is the statute of limitations

applicable to personal injury actions under the law of the state in which the § 1983 claim arises.

Kuhnle Bros., Inc. v. Cty. of Geauga, 103 F.3d 516, 519 (6th Cir. 1997). Plaintiff’s Eighth

Amendment claims arising at SOCF are therefore governed by Ohio’s two year-statute of

limitations applicable to personal injury claims. See, e.g., Browning v. Pendleton, 869 F.2d 989,

992 (6th Cir. 1989) (holding that the “appropriate statute of limitations for 42 U.S.C. § 1983 civil

rights actions arising in Ohio is contained in Ohio Rev. Code § 2305.10, which requires that

actions for bodily injury be filed within two years after their accrual”).

        “[T]he accrual date of a § 1983 cause of action is a question of federal law that

is not resolved by reference to state law.” Wallace v. Kato, 549 U.S. 384, 388 (2007) (emphasis

in original). Under federal law, a cause of action accrues for statute of limitations purposes

“when plaintiff[ ] knew or should have known of the injury which forms the basis of [his]

claims.” Ruff v. Runyon, 258 F.3d 498, 500 (6th Cir. 2001). The “inquiry focuses on the harm

incurred, rather than the plaintiff’s knowledge of the underlying facts which gave rise to the

harm.” Id. at 501 (quoting Friedman v. Estate of Presser, 929 F.2d 1151, 1159 (6th Cir. 1991)).

The statute of limitations commences to run when the plaintiff knows or, in the exercise of due

diligence, has reason to know of the injury which is the basis for his cause of action. Sevier v.

Turner, 742 F.2d 262, 273 (6th Cir. 1984); see also Ruff, 258 F.3d at 501. In determining the




                                                   4
 Case: 1:19-cv-00662-TSB-KLL Doc #: 15 Filed: 09/24/20 Page: 5 of 9 PAGEID #: 83




date of accrual for the cause of action, courts look for an event that “[w]ould have alerted the

typical lay person to protect his or her rights.” Kuhnle Bros, Inc., 103 F.3d at 520.

       In this case, plaintiff’s cause of action accrued sometime in 2016 when he injured his

shoulder and alleges that he was first denied proper medical treatment. Although plaintiff’s

complaint does not indicate a definite date of his injury, plaintiff alleges that he dislocated his

right shoulder in 2016 and was told by SOCF medical staff after receiving treatment at OSU and

FMC that they would not send him out for surgery. These events provide the basis for plaintiff’s

injury and trigger the two-year statute of limitations. The complaint, which was not filed until

August 14, 2019, is therefore time-barred by approximately one year.

       The complaint also alleges that plaintiff subsequently injured his shoulder in “[t]he

beginning of 2017” and continues to endure ongoing shoulder pain. (Doc. 1 at 4). Even

considering these allegations, the Court cannot conclude that plaintiff’s claims related to his

alleged 2016 injury are timely. The continuing violation doctrine allows a court to consider as

timely all relevant violations, including those that would otherwise be time-barred by the statute

of limitations. See Sharp v. Cureton, 319 F.3d 259, 267 (6th Cir. 2003). The Sixth Circuit has

shown reluctance to apply this doctrine to Eighth Amendment deliberate indifference to medical

needs claims. Dearing v. Mahalma, No. 1:11-cv-204, 2011 WL 3739029, at *6 (S.D. Ohio Aug.

24, 2011) (citing Bruce v. Corr. Med. Servs. Inc., 389 F. App’x 462, 466 (6th Cir. 2010)).

Moreover, the Sixth Circuit has held that “[a]ctual acts by [a defendant] of refusing medical care

represent discrete unlawful acts (beyond passive inaction) that trigger the statute of limitations.”

Id. at *6 (quoting Bruce, 389 F. App’x at 467). Here, the event providing the basis of plaintiff’s

alleged injury is the denial of surgery in 2016, which represents a discrete act triggering the two-

year statute of limitations. Plaintiff’s cause of action accrued at the time he was denied surgery



                                                  5
 Case: 1:19-cv-00662-TSB-KLL Doc #: 15 Filed: 09/24/20 Page: 6 of 9 PAGEID #: 84




in 2016 regardless of any alleged harm or pain that he suffered thereafter. Accordingly,

plaintiff’s Eighth Amendment claims are time-barred.

       Assuming, arguendo, that plaintiff alleges an Eighth Amendment claim relating to the

reinjury of his shoulder in 2017, the complaint fails to state a claim of deliberate indifference to

his serious medical needs. In order to state a claim for relief concerning a denial of medical care,

plaintiff “must allege acts or omissions sufficiently harmful to evidence deliberate indifference to

serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). A prisoner who is allowed

to suffer needlessly through a denial of medical care when relief is available has a cause of

action under the Eighth Amendment against an individual whose deliberate indifference caused

the suffering. Plaintiff must allege that prison officials have denied his reasonable requests for

medical care when such need is obvious, and when he is susceptible to undue suffering or threat

of tangible residual injury. Byrd v. Wilson, 701 F.2d 592, 594 (6th Cir. 1983); Westlake v.

Lucas, 537 F.2d 857, 860 (6th Cir. 1976); see also Estelle, 429 U.S. at 106. Where medical

assistance has been administered, such treatment must be so “woefully inadequate as to amount

to no treatment at all” in order to give rise to a cause of action under § 1983. Westlake, 537 F.2d

at 860-61 n.5. Not every claim of inadequate medical treatment states an Eighth Amendment

violation. Estelle, 429 U.S. at 105. Allegations of negligence in diagnosing or treating medical

conditions are not actionable under § 1983. Estelle, 429 U.S. at 106; Byrd, 701 F.2d at 595 n.2;

Westlake, 537 F.2d at 860-61 n.5. A prison official may be held liable under the Eighth

Amendment for denying humane conditions of confinement, including proper medical care, only

if “he knows that inmates face a substantial risk of serious harm and disregards that risk by

failing to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 847 (1994).




                                                  6
 Case: 1:19-cv-00662-TSB-KLL Doc #: 15 Filed: 09/24/20 Page: 7 of 9 PAGEID #: 85




       Plaintiff’s complaint fails to allege facts plausibly suggesting that defendant Goodman

was deliberately indifferent to his medical needs. First, the Court agrees with defendant

Goodman that plaintiff’s complaint fails to allege specific actions that defendant Goodman took

or failed to take, including how she personally denied him medical treatment, or how she was

personally involved in making any decisions as to what treatment plaintiff received. (Doc. 7 at

7). Plaintiff alleges that defendant Goodman “keep[s] lying and not helping me out.” (Doc. 1 at

5). These allegations amount to the speculative, conclusory “the-defendant-unlawfully-harmed-

accusation,” which is insufficient to state a claim for relief. See Iqbal, 556 U.S. at 678. Second,

plaintiff claims that “Mrs. Goodman and her medical staff [did not] get [him] the right medical

treatment.” (Doc. 1 at 5). However, “[w]here a prisoner has received some medical attention

and the dispute is over the adequacy of the treatment, federal courts are generally reluctant to

second guess medical judgments and to constitutionalize claims that sound in state tort law.”

Westlake, 537 F.2d at 860 n.5. It is well-settled that “a complaint that a physician has been

negligent in diagnosing or treating a medical condition does not state a valid claim of medical

mistreatment under the Eighth Amendment. Medical malpractice does not become a

constitutional violation merely because the victim is a prisoner.” Estelle, 429 U.S. at 106.

Therefore, plaintiff’s disagreement with the prescribed medical treatment that he received at

SOCF for his shoulder injury does not rise to the level of deliberate indifference under the Eighth

Amendment.

       Finally, to the extent plaintiff seeks to hold defendant Goodman liable in her supervisory

position as the SOCF Health Care Administrator for the actions of other SOCF medical staff

employees, supervisory officials cannot be held liable under § 1983 solely on the basis of

respondeat superior or on the basis that they failed to remedy a subordinate’s unconstitutional



                                                 7
 Case: 1:19-cv-00662-TSB-KLL Doc #: 15 Filed: 09/24/20 Page: 8 of 9 PAGEID #: 86




conduct. Shehee v. Lutrell, 199 F.3d 295, 300 (6th Cir. 1999). See also Wingo v. Tennessee

Dep’t of Corr., 499 F. App’x 453, 455 (6th Cir. 2012) (citing Polk Cnty. v. Dodson, 454 U.S.

312, 325 (1981)). For these reasons, plaintiff fails to state a claim for relief against defendant

Goodman for any alleged shoulder reinjury in 2017. Defendant Goodman’s motion to dismiss

(Doc. 7) should be granted in its entirety.

IV. Conclusion

        Based on the foregoing, it is RECOMMENDED that:

   1. Defendant’s motion to dismiss under Fed. R. Civ. P. 12(b)(6) (Doc. 7) be GRANTED.

   2. Defendant’s motion to dismiss for lack of prosecution (Doc. 10) be DENIED as MOOT.


Date:   9/24/2020
                                                              Karen L. Litkovitz
                                                              United States Magistrate Judge




                                                  8
 Case: 1:19-cv-00662-TSB-KLL Doc #: 15 Filed: 09/24/20 Page: 9 of 9 PAGEID #: 87




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


DERRICK OLIPHANT,                                            Case No. 1:19-cv-00662
     Plaintiff                                               Black, J.
                                                             Litkovitz, M.J.
       v.

MRS. GOODMEN,
      Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party=s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 9
